Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 

In regards to claim 1, the applicant specifically argues (page 11 of the Remarks) that the combination of Sandstrom and Cheruvathery does not disclose the newly amended limitations “the plurality of stages can access a same entry in the shared ring, the metadata stored in association with each entry in the shared ring provides status information to the plurality of stages to prevent one stage from modifying the packet before another stage has completed operations on the packet “

The examiner respectfully disagrees. In regards to the claim 1 limitation “the plurality of stages can access a same entry in the shared ring, the metadata stored in association with each entry in the shared ring provides status information to the plurality of stages to prevent one stage from modifying the packet before another stage has completed operations on the packet “, the combination of Sandstrom and Cheruvathery discloses these limitations as following:
Specifically for claim 1 Cheruvathery discloses the plurality of stages can access a same entry in the shared ring (see para. 0016, ; the write operation / task and read operation / Read Task implement by processor can access any of the entries in the buffer ring (fig. 1) para. 0021, 0023, 0025)  the metadata stored in association with each entry in the shared ring provides status 

Therefore, the combination of Sandstorm and Cheruvathery discloses the claimed language of claim 1.

The applicant presents the same arguments (pages 12-14) in regards to independent claim 13, 25, 26 that are similar in scope. The above reply is equally valid for those independent claims. In regards to the dependent claims 2-8, 10-12, 14-20, 22-24,27, 28 the applicant relies on the above arguments, which have been addressed above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6, 10-15, 18, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstorm (US 20140149993 A1) in view of Cheruvathery (US 20080151765 A1).

For claim 1, Sandstorm discloses A network device to process packets, the network device comprising (see fig. 1): 



a network interface controller coupled to the one or more processors  (see fig. 1; entry and exit stage 300, XC input / output (considered the “controller”) that is coupled to worker stage, where worker stage is a manycore processor  system as in figure 3; 300)

and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors  (see para. 0049, 0083, 0150; program to perform the method that is on a memory utilizing a processor core as in para. 0089-90), cause the network device to: 

allocate at least one core of the plurality of cores (see fig. 1; 300; fig. 5, 515) to each of a plurality of stages (see fig. 1; input stage is 10 and 300 (also fig. 4; 420), output stage is worker stage 300 and crossconnection 200 transmitting towards external output ports 50, and worker stage is 300), the plurality of stages including  an input stage, an output stage, and a worker stage (see fig. 1; input stage is 10 and 300 (also fig. 4; 420), output stage is worker stage 300 and crossconnection 200 transmitting towards external output ports 50, and worker stage is 300; para. 0021, 0035, 0056, 0141; cores of the manycore processor  are assigned to different / all stage of the system in figure 1; ), wherein the worker stage is to process data in a packet with an associated worker function (see fig. app-task and instance and para. 0077-79; the cores execute functions that process data packets) 




Sandstorm does not explicitly disclose 
establish a shared ring in a memory of the one or more memory devices, wherein the ring includes a plurality of slots; 
 add, with the input stage, an entry to a slot in the shared ring representative of a packet received with the network interface controller, wherein the entry includes metadata indicative that the packet is ready to be operated on by a worker stage, the plurality of stages can access a same entry in the shared ring, the metadata stored in association with each entry in the shared ring provides status information to the plurality of stages to prevent one stage from modifying the packet before another stage has completed operations on the packet;
determine, with the worker stage, from the metadata included in the entry and by reading, from memory with the worker stage, a sequence number of the input stage, indicative of a present index in the shared ring that the input stage is operating on, whether the packet is ready to be operated on by the worker stage; 
access, with the worker stage and in response to a determination that the metadata included in the entry and the sequence number of the input stage indicates that the entry is ready to be operated on, the entry in the shared ring to process at least a portion of the packet.

In analogous art, Cheruvathery discloses establish a shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks) in a memory of the one or more memory devices, wherein the ring includes a plurality of slots (see fig. 1; Ring buffer; 100; para. 0015-17; ring buffer (which is in a memory) is established with a layout having multiple slots by processor 310 / software as in para. 0029, wherein the ring buffer is accessed / shared between the write and read tasks (as in fig. 1 and fig. 2) as in para. 0016); 

 add, with the input stage (see para. 0016; write operation / Write Task), an entry to a slot in the shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks) representative of a packet received with the network interface controller (see para. 0016-0017; received packet from an input stream (which is received from an IP network (para. 0027) at a network processor (para. 0028, interpreted as “network controller interface) is placed in an element of the ring buffer 100), wherein the entry includes metadata indicative that the packet is ready to be operated on  (see para. 0021, 0023, 0025 entries marked with a state / mark (“metadata”) which indicates whether they are to be operated on / outputted at a particular instance (i.e. ready, miss, late, hit as in fig. 2)  by a worker stage (see para. 0028; processor / network processor), the plurality of stages can access a same entry in the shared ring (see para. 0016, ; the write operation / task and read operation / Read Task implement by processor can access any of the entries in the buffer ring (fig. 1) para. 0021, 0023, 0025)  the metadata stored in association with each entry in the shared ring provides status information to the plurality of stages to prevent one stage from modifying 


determine, with the worker stage (see para. 0028; processor / network processor) , from the metadata included in the entry (see para. 0021, 0023, 0025 entries marked with a state / mark (“metadata”) which indicates whether they are to be operated on / outputted at a particular instance (i.e. ready, miss, late, hit as in fig. 2) and by reading, from memory with the worker stage (see para. 0028; processor / network processor executing read operation / Read Task as in para. 0016), a sequence number of the input stage, indicative of a present index in the shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks) that the input stage is operating on (see para. 0016-18; the index of a currently to be accessed element is checked / used to access the entry, wherein the index of the ring buffer is considered “a sequence number of the input stage”), whether the packet is ready to be operated on by the stage  (index of a currently to be accessed element is checked / used to access the entry (para. 0016-18;) and further only is the status / mark of that element indicates “ready” (considered “metadata”) will the packet in the entry be outputted (i.e. “ready to be operated”) as in para. 0021, 0023, 0025); 



It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm by using the above recited features, as taught by Cheruvathery, in order to provide a jitter buffer architecture which does not suffer without dropping packets in order to produce this fixed delay, thereby providing a high quality / reliability communication to an end user (see Cheruvathery sections 0004-5).


For claim 2, the combination of Sandstorm and Cheruvathery, specifically Sandstorm discloses wherein to allocate at least one core to a worker stage comprises to allocate multiple cores of the plurality of cores to a plurality of different worker stages associated with different worker functions (see fig. 1; input stage is 10 and 300, output stage is 50 and 300, and worker stage is 300; para. 0021, 0035, 0056, 0069, 0141; cores of the manycore processor  are assigned to 

For claim 3, the combination of Sandstorm and Cheruvathery, specifically  Sandstorm discloses wherein to allocate at least one core to a worker stage comprises to allocate multiple cores of the plurality of cores to multiple instances of the same worker stage (see fig. 1; multiple worker stages and figure 6, multiple instances of a function; para. 0069).



For claim 6, the combination of Sandstorm and Cheruvathery, specifically Sandstorm discloses wherein the plurality of instructions, when executed by the one or more processors, further cause the network device reallocate the plurality of cores to different worker stages to adjust a work capacity of the different worker stages (see para. 0062, 0066 0114, 0133, cores are assign / reallocated based on the load that is being received / load that is being handled by a core).


For claim 10, Sandstorm does not explicitly disclose update, with the worker stage, the metadata to indicate a completion status of the worker stage.  

In analogous art, Cheruvathery discloses update, with the worker stage, the metadata to indicate a completion status of the worker stage (see para. 0022; the status / marking of the entry / packet is modified to Ready from Hit after the write completion is finished (“completion status”)).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm by using the above recited features, as taught by Cheruvathery, in order to provide a jitter buffer architecture which does not suffer without dropping packets in order to produce this fixed delay, thereby providing a high quality / reliability communication to an end user (see Cheruvathery sections 0004-5).


For claim 11, Sandstorm does not explicitly disclose wherein to process the packet with the worker stage comprises to read data stored in the packet or modify data stored in the packet.  

In analogous art, Cheruvathery discloses wherein to process the packet with the worker stage comprises to read data stored in the packet or modify data stored in the packet (see para. 0022; the status / marking of the entry / packet is read and modified to Ready from Hit).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm by using the above recited features, as taught by Cheruvathery, in order to provide a jitter buffer architecture which does not suffer without dropping packets in order to produce this fixed delay, thereby providing a high quality / reliability communication to an end user (see Cheruvathery sections 0004-5).

For claim 12, Sandstorm does not explicitly disclose wherein to provide, with the output stage, the processed packet to the network interface controller comprises to: read, with the output stage, 

In analogous art, Cheruvathery discloses wherein to provide, with the output stage (see para. 0028; processor / network processor), the processed packet to the network interface controller (see para. 0027; device that transmits packets via IP to network) comprises to: 

read, with the output stage (see para. 0028; processor / network processor), status data in the metadata of the entry associated with the packet (see para. 0021, 0023, 0025 entries marked with a state / mark (“metadata”) which indicates whether they are to be operated on / outputted at a particular instance (i.e. ready, miss, late, hit as in fig. 2); 

determine, with the output stage, whether the status data indicates that the packet is ready for transmission (see para. 0021, 0023, 0025 entries marked with a state / mark (“metadata”) which indicates whether they are to be operated on / outputted at a particular instance (i.e. ready as in fig. 2 in this case); 

and provide, in response to a determination that the status data indicates that the packet is ready for transmission, the packet to the network interface controller for transmission (only is the status / mark of that element indicates “ready” (corresponding to “metadata”) will the packet in the 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm by using the above recited features, as taught by Cheruvathery, in order to provide a jitter buffer architecture which does not suffer without dropping packets in order to produce this fixed delay, thereby providing a high quality / reliability communication to an end user (see Cheruvathery sections 0004-5).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1, where further Sandstorm discloses One or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that in response to being executed (see para. 0049, 0083, 0150; program to perform the method that is on a memory utilizing a processor core as in para. 0089-90), cause a network device (see fig. 1) to:

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 6.


Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 11.

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 12.

For claim 25, Sandstorm discloses A network device to process packets, the network device comprising (see fig. 1): 
 
circuitry (see fig. 5; 540) for allocating at least one core of a plurality of cores of one or more processors of the network device (see fig. 1; 300; fig. 5, 515) to each of a plurality of stages (see fig. 1; input stage is 10 and 300 (also fig. 4; 420), output stage is worker stage 300 and crossconnection 200 transmitting towards external output ports 50, and worker stage is 300), the plurality of stages including  an input stage, an output stage, and a worker stage(see fig. 1; input stage is 10 and 300 (also fig. 4; 420), output stage is worker stage 300 crossconnection 200 transmitting to external output ports 50, and worker stage is 300; para. 0021, 0035, 0056, 0141; cores of the manycore processor  are assigned to different / all stage of the system in figure 1; ), wherein the worker stage is to process data in a packet with an associated worker function (see fig. app-task and instance and para. 0077-79; the cores execute functions that process data packets) 



Sandstorm does not explicitly disclose: 
circuitry for establishing a shared ring in a memory of the one or more memory devices, wherein the ring includes a plurality of slots; 
circuitry for adding, with the input stage, an entry to a slot in the shared ring representative of a packet received with the network interface controller, wherein the entry includes metadata indicative that the packet is ready to be operated on by a worker stage, the plurality of stages can access a same entry in the shared ring, the metadata stored in association with each entry in the shared ring provides status information to the plurality of stages to prevent one stage from modifying the packet before another stage has completed operations on the packet;

circuitry for determining, with the worker stage from the metadata included in the entry and by reading, from memory with the worker stage, a sequence number of the input stage, indicative of a present index in the shared ring that the input stage is operating on, whether the packet is ready to be operated on by the worker stage, whether the packet is ready to be operated on by the stage; 




In analogous art, Cheruvathery discloses circuitry (see fig. 3, processor 310, memory 320; para. 0029; processor and memory implement method) for establishing a ring in a memory of the one or more memory devices, wherein the shared ring includes a plurality of slots (see fig. 1; Ring buffer; 100; para. 0015-17; ring buffer (which is in a memory) is established with a layout having multiple slots by processor 310 / software as in para. 0029); 

circuitry (see fig. 3, processor 310, memory 320; para. 0029; processor and memory implement method) for adding, with the input stage (see para. 0016; write operation / Write Task), an entry to a slot in the shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks) representative of a packet received with the network interface controller (see para. 0016-0017; received packet from an input stream (which is received from an IP network (para. 0027) at a network processor (para. 0028, interpreted as “network controller interface) is placed in an element of the ring buffer 100), wherein the entry includes metadata indicative that the packet is ready to be operated on  (see para. 0021, 0023, 0025 entries marked with a state / mark (“metadata”) which indicates whether they are to be operated on / outputted at a particular instance (i.e. ready, miss, late, hit as in fig. 2)  by a worker stage (see para. 0028; processor / network processor), the plurality of stages can access a same entry in the shared ring (see fig. 1, write and read task; para. 0016, ; the write operation / task and read operation / Read Task 

circuitry (see fig. 3, processor 310, memory 320; para. 0029; processor and memory implement method) for determining, with the worker stage (see para. 0028; processor / network processor) and from the metadata included in the entry (see para. 0021, 0023, 0025 entries marked with a state / mark (“metadata”) which indicates whether they are to be operated on / outputted at a particular instance (i.e. ready, miss, late, hit as in fig. 2) and by reading, from memory with the worker stage (see para. 0028; processor / network processor executing read operation / Read Task as in para. 0016), a sequence number of the input stage, indicative of a present index in the shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks) that the input stage is operating on (see para. 0016-18; the index of a currently to be accessed element is checked / used to access the entry, wherein the index of the ring buffer is considered “a sequence number of the input stage” ), whether the packet is ready to be operated on by the worker stage, whether the packet is ready to be operated on by the stage  (index of a currently to be accessed element is 


circuitry (see fig. 3, processor 310, memory 320; para. 0029; processor and memory implement method) for accessing, with the worker stage  (see para. 0028; processor / network processor executing read operation / Read Task as in para. 0016) and in response to a determination that the metadata included in the entry and the sequence number of the input stage indicates that the entry is ready to be operated on, the entry in the shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks) to process at least a portion of the packet (para. 0016-18; index of a currently to be accessed element is checked / used to access the entry, which is considered “the sequence number ready to be operated on “ since it is the next entry to be access) and further only is the status / mark of that element indicates “ready” (corresponding to “metadata”) will the packet in the entry be outputted (i.e. “access”) as in para. 0021, 0023, 0025).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm by using the above recited features, as taught by Cheruvathery, in order to provide a jitter buffer architecture which does not suffer without dropping packets in order to produce this fixed delay, thereby providing a high quality / reliability communication to an end user (see Cheruvathery sections 0004-5).


Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 3.



Claim 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstorm (US 20140149993 A1) and Cheruvathery (US 20080151765 A1), further in view of Newton et al. (US 20130173806 A1)

For claim 4, Sandstorm does not disclose wherein the plurality of instructions, when executed by the one or more processors, further cause the network device to coordinate, with a modulo function, access of the multiple instances of the same worker stage to entries in the shared ring.

In analogous art, Cheruvathery discloses wherein the plurality of instructions, when executed by the one or more processors (see para. 0028; processor / network processor executing read operation / Read Task as in para. 0016, where there are multiple buffers (para. 0014) each having read operations / Read Tasks), further cause the network device to coordinate access of the multiple instances of the same worker stage to entries in the shared ring  (see para. 0028; 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm by using the above recited features, as taught by Cheruvathery, in order to provide a jitter buffer architecture which does not suffer without dropping packets in order to produce this fixed delay, thereby providing a high quality / reliability communication to an end user (see Cheruvathery sections 0004-5).

The combination of Sandstorm and Cheruvathery does not explicitly disclose to cause the network device to coordinate, with a modulo function, access of the multiple instances of the same worker stage to entries in the shared ring.

Newton from the same or similar field of endeavor discloses cause the network device to coordinate, with a modulo function, access of the multiple instances of the same worker stage to entries in the shared ring (see Newton para. 0056; devices mapping of processing servers (i.e. equivalent to ” worker stages” in Cheruvathery that operating on entries) is done via modulo function).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm and Cheruvathery, by using the above recited features, as taught by Newton, in order to provide load-balancing in order 

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 4.




Claim 5, 8, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstorm (US 20140149993 A1) and Cheruvathery (US 20080151765 A1), further in view of Knott (US 20130232137 A1).
For claim 5, the combination of Sandstorm and Cheruvathery, specifically Cheruvathery discloses the shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks).
For claim 5, the combination of Sandstorm and Cheruvathery does not disclose cause the network device to execute a claim function to assign different entries in the ring to respective queues of the multiple instances of the same worker stage.

In analogous art,   Knott discloses cause the network device to execute a claim function to assign different entries in the ring to respective queues of the multiple instances of the same worker stage (see fig. 1 and para. 0029, 0044, claim 1; ring buffer in memory that has slots for storing / retrieving packet data information in different instances of slots and rings)

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm and Cheruvathery by using the above recited features, as taught by Knott, in order to provide for analyzing data packets, and/or the content of the useful and metadata in data packets, which will enable permanent monitoring of the data traffic and secure detection of the content that is to be monitored which are traceable (see Knott sections 0005-10).

For claim 8, the combination of Sandstorm and Cheruvathery, specifically Cheruvathery discloses the shared ring (see fig. 1; Ring buffer; 100, Write Task and Read Task 120 in fig. 1 and 2; para. 0016,; the ring buffer is accessed / shared between the write and read tasks).

For claim 8, the combination of Sandstorm and Cheruvathery does not disclose wherein to add an entry representative of the received packet to a slot in the ring comprises to add a pointer to the packet to the entry.

In analogous art,   Knott discloses wherein to add an entry representative of the received packet to a slot in the ring comprises to add a pointer to the packet to the entry (see para. 0008, 0027, 0041; hash function / pointer is stored to make association between data and metadata).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Sandstorm and Cheruvathery by using the above recited features, as taught by Knott, in order to provide for analyzing data 

Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 8.


Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstorm (US 20140149993 A1) ) and Cheruvathery (US 20080151765 A1), further in view of Flynn et al. (20130179753)
For claim 7, the combination of Sandstorm and Cheruvathery, specifically Cheruvathery discloses wherein to add an entry representative of the received packet to a slot in the shared ring comprises to (see fig. 1, para. 0016):
For claim 7, the combination of Sandstorm and Cheruvathery does not explicitly disclose  define in metadata defines at least one of a port or a size of the packet. 

In analogous art, Flynn discloses define in metadata defines at least one of a port or a size of the packet (see para. 0078)



Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Burns, David W. et al.	US 20020199089 A1	Method and apparatus for resolving instruction starvation in a processor or the like
Glenn, Jr.; Robert Wayne et al.	US 8550095 B2	System for highlighting hair
Harris; Timothy L.	US 20160224373 A1	FINE-GRAINED SCHEDULING OF WORK IN RUNTIME SYSTEMS
Mattina; Matthew et al.	US 20060045120 A1	Method and apparatus for preventing starvation in a slotted-ring network
Shamis; Alexander et al.	US 20160357702 A1	FAST READ/WRITE BETWEEN NETWORKED COMPUTERS VIA RDMA-BASED RPC REQUESTS


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kenan Cehic/Examiner, Art Unit 2413       
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413